 Case 7:16-cr-00055-MFU Document 67 Filed 09/21/20 Page 1 of 9 Pageid#: 278




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
                     v.                           )   Case No. 7:16-cr-55
                                                  )
                                                  )   By: Michael F. Urbanski
SCOTT WAYNE RAMIREZ,                              )
    Defendant                                     )   Chief United States District Judge


                             MEMORANDUM OPINION

       This matter comes before the court on defendant Scott Wayne Ramirez’ motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), ECF No. 59. The government

opposes Ramirez’ motion, ECF No. 63, and Ramirez has filed a reply, ECF No. 65. For the

reasons stated herein, the court will GRANT Ramirez’ motion.

                                             I.

       On October 20, 2016, a grand jury charged Ramirez in a three count Indictment. Count

Two of that indictment charged him with attempting to possess with intent to distribute 50

grams or more of a mixture or substance containing methamphetamine in violation of 21

U.S.C. § 841. On October 16, 2017, Ramirez pled guilty to Count Two and, in the written plea

agreement, agreed to be responsible for at least 500 grams, but less than 1,500 grams, of a

mixture or substance containing methamphetamine.

       The Presentence Investigation Report (PSR) calculated Ramirez’ total offense level as

27 and his criminal history category was III, based on misdemeanor convictions for reckless

driving and DUI and that he was on state probation when he committed the instant offense.

On May 7, 2018, the court sentenced Ramirez to a term of imprisonment of 60 months, with
                                             1
 Case 7:16-cr-00055-MFU Document 67 Filed 09/21/20 Page 2 of 9 Pageid#: 279




four years of supervised release to follow. Ramirez is currently incarcerated at FCI Milan and

has a projected release date of October 3, 2022.

       Ramirez seeks compassionate release under 18 U.S.C. § 3582(c)(1)(A), arguing that his

various medical issues constitute “extraordinary and compelling” reasons warranting a

sentence reduction due to the risk posed by COVID-19 and that he is at increased risk due to

the outbreak at FCI Milan. Ramirez suffers from coronary artery disease, hypertension, and

Type 2 diabetes. Ramirez asks the court to reduce his sentence to home confinement, and the

government opposes any sentence reduction. As this matter is fully briefed, it is ripe for

disposition.

                                               II.

       The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act (“FSA”), authorizes courts to modify terms of imprisonment as follows:

               The court may not modify a term of imprisonment once it has
               been imposed except that—in any case—the court, upon motion
               of the Director of the Bureau of Prisons, or upon motion of the
               defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons
               to bring a motion on the defendant’s behalf or the lapse of 30
               days from the receipt of such a request by the warden of the
               defendant's facility, whichever is earlier, may reduce the term of
               imprisonment (and may impose a term of probation or
               supervised release with or without conditions that does not
               exceed the unserved portion of the original term of
               imprisonment), after considering the factors set forth in section
               3553(a) to the extent that they are applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction
               . . . and that such a reduction is consistent with applicable policy
               statements issued by the Sentencing Commission.




                                                2
 Case 7:16-cr-00055-MFU Document 67 Filed 09/21/20 Page 3 of 9 Pageid#: 280




        Accordingly, Ramirez’ requested relief requires the court to consider (1) if he exhausted

his administrative remedies; (2) if so, whether there are extraordinary and compelling reasons

that warrant a reduction in his sentence consistent with applicable policy statements; and (3)

if so, what, if any, sentence reduction is appropriate after considering the applicable 18 U.S.C.

§ 3553(a) factors and if Ramirez is a danger to the safety of anyone else or the community.

   i.      The government has waived the exhaustion requirement.

        The provision allowing defendants to bring motions for compassionate release under

§ 3582(c) was added by the First Step Act in order to “increas[e] the use and transparency of

compassionate release.” Pub. L. No. 115-391, 132 Stat. 5239 (2018). While the statute allows

a defendant to bring the motion before the district court, a petitioner must first exhaust his

administrative remedies. See 18 U.S.C. § 3582(c)(1)(A). A petitioner must satisfy one of two

conditions, whichever is earlier: (i) “the defendant has fully exhausted all administrative rights

to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf” or (ii) “the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s facility[.]” Id.

The first condition requires that the defendant fully exhaust all administrative rights – this

means that it is not enough for the warden to respond within 30 days by denying the request

for compassionate release. If the warden denies the request within 30 days, the petitioner must

then exhaust all administrative appeals available through the BOP. The second condition can

only be met after the lapse of 30 days from when the warden received the petitioner’s request

and has not responded.

        Here, Ramirez made a request for compassionate release on May 1, 2020 to the warden

of FCI Milan and the warden denied his request on May 18, 2020. ECF No. 59-2. In the


                                                3
 Case 7:16-cr-00055-MFU Document 67 Filed 09/21/20 Page 4 of 9 Pageid#: 281




warden’s letter denying his request, the warden specifically stated “[i]n the event you are not

satisfied with this response and wish to appeal, you may contact your Unit Team to initiate an

appeal in accordance with the Administrative Remedy Program.” Id. Because Ramirez does

not argue that he appealed the warden’s decision, the court finds that Ramirez has not

exhausted his available administrative remedies.

         However, because the government states that it “does not contest that Ramirez has

satisfied the exhaustion requirement of § 3582(c)(1)(A),” the government has waived such a

requirement. ECF No. 63, at 3, see e.g., United States v. Russo, ___ F.Supp.3d ___, 2020 WL

1862294, at *5 (S.D.N.Y. Apr. 14, 2020) (“the Government can waive the affirmative defense

of exhaustion.”); United States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020) (holding that the

exhaustion requirement is a mandatory claims-processing rule that has two exceptions: waiver

and forfeiture).

   ii.      Ramirez presents extraordinary and compelling reasons to warrant a sentence
            reduction.

         Because Ramirez has exhausted his administrative remedies, the court must then

consider if it should “reduce the term of imprisonment.” See 18 U.S.C. § 3582(c)(1)(A). The

U.S. Sentencing Guidelines Manual (“USSG”) § 1B1.13 application notes state that

“extraordinary and compelling reasons” exist where (A) the defendant is suffering from a

terminal or serious medical condition; (B) the defendant is over 65 years old, has failing health,

and has served at least ten years or 75 percent of his sentence, whichever is less; (C) the

caregiver of the defendant’s minor child dies or becomes incapacitated, or the defendant’s

spouse or partner becomes incapacitated and the defendant is the only available caregiver; or

(D) as determined by the Director of the BOP, for “other reasons” other than, or in
                                                4
    Case 7:16-cr-00055-MFU Document 67 Filed 09/21/20 Page 5 of 9 Pageid#: 282




combination with, the reasons described in Application Notes (A)-(C). Id., at cmt. n. 1(A)-

(D).

        “In the context of the COVID-19 outbreak, courts have found extraordinary and

compelling reasons for compassionate release when an inmate shows both a particularized

susceptibility to the disease and a particularized risk of contracting the disease at his prison

facility.” United States v. Harper, No. 7:18-cr-25, 2020 WL 2046381, at *3 (W.D. Va. Apr. 28,

2020) (citing United States v. Feiling, No. 3:19-cr-112, 2020 WL 1821457, at *7 (E.D. Va. Apr.

10, 2020)). Here, Ramirez satisfies both requirements. First, the government agrees that

Ramirez’ medical conditions—namely, Type 2 diabetes and a serious heart condition—

constitute an “extraordinary and compelling reason” under the policy statement. See ECF No.

63 at 8; USSG § 1B1.13, cmt. n. 1(A). The Centers for Disease Control and Prevention lists

both Type 2 diabetes and serious heart conditions as conditions that place people at an

increased risk for severe illness from COVID-19.1 While Type 2 diabetes and a serious heart

condition would not typically constitute an extraordinary and compelling reason, in the context

of the ongoing COVID-19 pandemic, the court agrees that Ramirez has satisfied this

requirement. See United States v. Evans, No. 3:00-cr-63, 2020 WL 5121331, at *5 (E.D. Va.

Aug. 31, 2020) (“[C]ourts have recognized that the COVID-19 pandemic can create an

extraordinary and compelling reason for a sentence reduction where, absent the pandemic, the

same medical conditions alone would not suffice.”).




1 See Centers for Disease Control and Prevention, People Who Are at Increased Risk for Severe Illness,
available at: https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-
risk.html (last visited September 9, 2020). Further, the list includes that people with hypertension “might be at
an increased risk for severe illness from COVID-19.” Id.
                                                       5
    Case 7:16-cr-00055-MFU Document 67 Filed 09/21/20 Page 6 of 9 Pageid#: 283




            The court also finds that Ramirez has shown that he faces a particularized risk of

contracting the virus. While FCI Milan has reduced the number of active cases of COVID-19,

it has suffered from a serious outbreak, including the death of three inmates and a total of 144

positive cases among staff and inmates.2 Further, FCI Milan currently has one positive inmate

and one positive staff member. Accordingly, the court finds that Ramirez has established

extraordinary and compelling reasons warrant a reduction in his sentence.

     iii.      Ramirez is not a danger to the safety of anyone else or the community and a
               sentence reduction is appropriate after considering the § 3553(a) factors.

            While the parties agree that Ramirez has exhausted his administrative remedies and that

he has established extraordinary and compelling reasons warrant a reduction in his sentence,

the government opposes his release to home confinement because the § 3553(a) factors weigh

against it. The court disagrees and finds that Ramirez is not a danger to the community and

the § 3553(a) factors weigh in favor of release.

            First, “the court is advised against grants of compassionate release when the petitioner

is a danger to the safety of any person or to the community.” Turner v. United States, No.

2:18-cr-128, 2020 WL 4370124, at *3 (E.D. Va. July 30, 2020) (citing USSG § 1B1.13(2)). As

such, pursuant to § 1B1.13(2), the court must consider the 18 U.S.C. § 3142(g) factors in

determining whether Ramirez is a danger to the safety of any other person or to the

community. The relevant factors include “the nature and circumstances of the offense

charged”; “the history and characteristics of the person,” including “the person’s character,

physical and mental condition, family ties, . . . community ties, past conduct, history relating


2 See Bureau of Prisons, COVID-19 Cases, available at: https://www.bop.gov/coronavirus/ (last visited
September 16, 2020).
                                                   6
 Case 7:16-cr-00055-MFU Document 67 Filed 09/21/20 Page 7 of 9 Pageid#: 284




to drug or alcohol abuse, [and] criminal history”; and “the nature and seriousness of the danger

to any person or the community that would be posed by the person’s release.” See United

States v. Rodriguez, ___ F.Supp.3d. ___, 2020 WL 1627331, at *11 (E.D. Pa. 2020).

       Here, the government fails to argue that Ramirez is a danger to any person or the

community. Indeed, the focus of the government’s argument is that the § 3553(a) factors weigh

in favor of his continued incarceration. To the extent that the government argues that Ramirez

would re-engage in narcotic distribution because he proposes to return to the same place he

previously engaged in such schemes, the court notes that the Bureau of Prisons labels Ramirez

as a “low risk recidivism level.” See ECF No. 59-4. Ramirez’ record at FCI Milan further

indicates that he is not a danger as FCI Milan is a low security prison and his inmate profile

identifies him as a “security classificat’n minimum.” Id. Accordingly, the court finds that

Ramirez is not a danger to any person or to the community.

       Second, the court must consider if a sentence reduction is consistent with the applicable

§ 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A). Those factors include: the nature and

circumstances of the offense and the history and characteristics of the defendant; the need for

the sentence imposed to reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense; to afford adequate deterrence to criminal

conduct; to protect the public from further crimes of the defendant; and to provide the

defendant with needed educational or vocational training, medical care, or other correctional

treatment in the most effective manner. See 18 U.S.C. § 3553(a). Here, the § 3553(a) factors

weigh in favor of a sentence reduction.




                                               7
 Case 7:16-cr-00055-MFU Document 67 Filed 09/21/20 Page 8 of 9 Pageid#: 285




       The government argues that the § 3553(a) factors weigh against release because

Ramirez was involved in a six to eight-month drug distribution conspiracy where he

distributed quantities of heroin and methamphetamine from California to individuals in

Virginia and that the 60-month sentence imposed by the court was below guidelines. The

government also argues that Ramirez was 53 when he became involved in trafficking

methamphetamine and that he and his wife were fully employed during the time of his

involvement. In other words, the government argues that the “offense conviction was not the

product of a youthful indiscretion” and that he “cannot blame his personal or family

situation.” ECF No. 63, at 10.

       While the court agrees that Ramirez’ conduct was serious, he served over 50% of his

sentence. In addition, Ramirez does not have a violent criminal history and he was sentenced

with a criminal history category of III. While incarcerated, Ramirez has only received one

disciplinary infraction, and that was for possession of a cellphone and charger. See ECF No.

59-4, at 4. Ramirez denies that they were his. Id. With respect to deterrence and to protect the

public from further crimes of the defendant, as noted above, the Bureau of Prisons labels

Ramirez as a low risk of recidivism.

       Finally, the crux of the government’s argument—that Ramirez was too old and was

gainfully employed—cut in favor of home confinement. Throughout the duration of his case,

Ramirez was released on bond and lived at home and he self-reported to the Bureau of Prisons

to begin his sentence. Accordingly, the court finds that Ramirez is not a danger to the safety

of any other person or to the community and the § 3553(a) factors weigh in favor of

compassionate release.


                                               8
 Case 7:16-cr-00055-MFU Document 67 Filed 09/21/20 Page 9 of 9 Pageid#: 286




                                               III.

       For the reasons stated herein, the court GRANTS Ramirez’ motion for compassionate

release, ECF No. 59, and MODIFIES Ramirez’ sentence of imprisonment to time served,

with supervised release with a condition of home confinement to follow for the remaining 25

months of his term of imprisonment, in addition to all of the terms and conditions of

supervised release previously imposed. The order will be stayed for up to fourteen days, for

the verification of Ramirez’ residence and/or establishment of a release plan, to make

appropriate travel arrangements, and to ensure his safe release. Ramirez shall be released as

soon as a residence is verified, a release plan is established, appropriate travel arrangements

are made, and it is safe for the defendant to travel. There shall be no delay in ensuring travel

arrangements are made. If more than fourteen days are needed to make appropriate travel

arrangements and ensure Ramirez’ safe release, the parties shall immediately notify the court

and show cause why the stay should be extended. Once released, Ramirez will self-quarantine

at home for fourteen days.

       The clerk is directed to send a copy of this memorandum opinion and accompanying

order to all counsel of record.

       An appropriate order will be entered.

       It is so ORDERED.

                                            Entered:     September 18, 2020
                                                              Michael F. Urbanski
                                                              Chief U.S. District Judge
                                                              2020.09.18 09:17:37
                                                              -04'00'

                                            Michael F. Urbanski
                                            Chief United States District Judge



                                                9
